Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/21 has been entered. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-2, 4-8, 14-16, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schoepp (US 2014/0135746) and in view of Boveja et al. (US 9,918,792). 


3.	Addressing claim 1, Schoepp discloses a system for providing feedback during a medical procedure, the system comprising:
a memory storing a saved optical image of a field of view (FOV) of a site of the medical procedure (see [0031]);
a camera for capturing at least a live optical image of the FOV of the site during the medical procedure (see Fig. 2 and [0021]; element 18);
at least one display for displaying at least one of the saved and live optical images (see Fig. 2 and [0030]; element 24); 
a processor coupled to receive input data from the memory and the camera, and coupled to transmit output data for display on the at least one display, the processor being configured to: determine navigational information related to the site of the medical procedure (see abstract, [0021] and [0065]; track and determine the position of the tool during medical procedure);
map the navigational information to a common coordinate space, to determine the navigational information relative to the FOV of the saved and live optical images (see Fig. 2, [0006], [0031], [0034] and [0038]; register live images with scan images and to track the tool is mapping the navigational information to a common coordinate space).


4.	Addressing claims 2, 4-8 and 14-16, Schoepp discloses:
wherein the camera is coupled to the memory and the camera is further configured to capture the saved optical image for storage in the memory (see [0019], [0030-0031] and [0045]; especially [0045], scan images (save images) obtain by the camera);
wherein the processor is configured to: update the displayed virtual representations by: when the navigational information changes, updating the displayed virtual representations in accordance with the changed navigational information on the saved and/or live optical images; or when the FOV of the saved optical image or live optical image changes, updating the displayed virtual representation of the saved optical image or live optical image to follow the changed FOV (see Fig. 2 and [0031]; this is real-time view so when the tool changes position it is display on the monitor the changes).
wherein the processor is further configured to: receive a selection of a 3D point relative to the site of the medical procedure and determine navigational information associated with the selected 3D point (see [0006], [0021] and [0026]; the marker is the 3d point and navigation information is the orientation of a tip of the surgical tool determine from the marker; the markers are preselect of identifiable shapes or object directly on the body of the camera therefore this is a selection).
receive selection of the 3D point via a user interaction with the displayed live optical image (see Fig. 2; each marker is a 3d point; the display image is a combination of live and save image).
receive selection of the 3D point via a user interaction with the displayed saved optical image (see Fig. 2; each marker is a 3d point; the display image is a combination of live and save image).
wherein determining navigational information comprises determining a measurement between the selected 3D point to another reference defined in the site, and the navigational information is displayed as an indication of the measurement overlaid on the saved and live optical images (see Fig. 2, making a measurement and overlaid on the FOV only require routine skill in the art; from viewing Fig. 2 one of ordinary skill in the art could make a measurement; Schoepp is capable of making a measurement).
a tracked tool coupled to the processor, wherein the processor receives the navigational information from the tracked tool (see abstract, [0030-0031] and Fig. 2).
wherein the processor is further configured to: determine navigational information by determining orientation of a longitudinal axis of the tracked tool; and cause the display to display a virtual representation of the navigational information as a reference line overlaid on the saved optical image (see Fig. 2; the whole tool is overlaid on the image; the whole tool is comprise many reference lines).
wherein determining navigational information comprises determining a measurement of an angle between the reference line and another reference line 
Regarding claims 21-22, Schoepp does not disclose wherein the at least one display is a single display and the processor is configured to cause the single display to switch between displaying the virtual representations overlaid on the saved optical image and displaying the virtual representations overlaid on the live optical image; wherein the at least one display comprises a first display and a second display, the first display for displaying the virtual representations overlaid on the saved optical image, and the second display for displaying the virtual representations overlaid on the live optical image. There are many ways/techniques to display information overlay on the save and live images. Using any one of the techniques is a designer choice that only require routine skill in the art. Boveja explicit discloses wherein the at least one display is a single display and the processor is configured to cause the single display to switch between displaying the virtual representations overlaid on the saved optical image and displaying the virtual representations overlaid on the live optical image; wherein the at least one display comprises a first display and a second display, the first display for displaying the virtual representations overlaid on the saved optical image, and the second display for displaying the virtual representations overlaid on the live optical image (see Fig. 33 and 47; Fig. 33 shows a screen with first display having a store image and second display having a live image and virtual panel representation on both images; Fig. 47 shows live 

5.	Addressing claims 18-19, the system perform the method therefore claims 18-19 are being rejected for the same reason as claims 1-2, 4-8 and 14-16. 

6.	Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schoepp (US 2014/0135746), in view of Boveja et al. (US 9,918,792) and further in view of Simon et al. (US 2011/0268248).  

7.	Addressing claims 11 and 17, Schoepp does not disclose a tracking system configured to obtain tracking information about the three-dimensional position and zoom level of the camera when capturing the saved or live optical image; wherein the processor is configured to map and determine the navigational information relative to the FOV of the saved or live optical image using the tracking information; wherein the processor is further configured to: receive planning information defining a planned trajectory or planned target; wherein the navigational information is extracted from the planning information and displayed overlaid on the saved and live optical images. In the same field of endeavor, Simon discloses a tracking system configured to obtain tracking information about the three-dimensional position and zoom level of the camera when capturing the saved or live optical image (see claim 1, [0009] and [0052]; detect change of postion of C-arm, camera is on the C-arm; zoom in/out and display information); wherein the processor is configured to map and determine the navigational information 
information and displayed overlaid on the saved and live optical images (see [0011], [0063] and Fig. 5B; Schoepp discloses register images that merge both save and live images). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schoepp to have a tracking system configured to obtain tracking information about the three-dimensional position and zoom level of the camera when capturing the saved or live optical image; wherein the processor is configured to map and determine the navigational information relative to the FOV of the saved or live optical image using the tracking information; wherein the processor is further configured to: receive planning information defining a planned trajectory or planned target; wherein the navigational information is extracted from the planning information and displayed overlaid on the saved and live optical images as taught by Simon because this allow the physician to know where the tip of the instrument would be if the instrument were projected along a line given by the instrument’s current trajectory (see [0063]). 

8.	Claims 3, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoepp (US 2014/0135746), in view of Boveja et al. (US 9,918,792) and further in view of Butani et al. (US 2018/0275076). 

9.	Addressing claims 3, 13 and 20, Schoepp does not disclose two images on two displays or picture-in-picture. Butani discloses display two images on two displays or picture-in-picture (see [0005]; side-by-side is one display comprises two displays). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schoepp to have two images on two displays or picture-in-picture as taught by Butani because this allow for optimize images orientation (see abstract). 

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schoepp (US 2014/0135746), in view of Boveja et al. (US 9,918,792) and further in view of Gattani et al. (US 2007/0225550). 

11.	Addressing claims 12, Schoepp does not disclose image comprises a composite of multiple views. In the same field of endeavor, Gattani discloses image comprises a composite of multiple views (see [0028]; split screen provide image of left and right view). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schoepp to have image comprises a composite of multiple views as taught by Gattani because this allow for simultaneously display multiple views (see [0028]). 



Response to Arguments

Applicant’s arguments with respect to claims 1-8 and 11-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues regarding claim 5 that the marker of Schoepp is not a selected point. Applicant’s argument is not persuasive because Schoepp discloses in paragraph [0026] that the markers preselect of identifiable shapes or object directly on the body of the camera therefore this is a selection. Preselection is a selection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793